Case 3:17-cv-01104-VLB Document 82-59 Filed 05/15/19 Page 1 of 5




                  Exhibit 59
             Case 3:17-cv-01104-VLB Document 82-59 Filed 05/15/19 Page 2 of 5




From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Sunday, April 19, 2015 9: 16 AM
To:                       Stith, Kate; Jose Cabranes; Noel Valis; Roberto Gonzalez Echevarria
Subject:                  Three topis: No. 3 here: A turn for the worse
Attachments:              Memorandum of 04 16 15 ladder faculty meet & follow ups.docx


Greetings for the last of these three Sunday morning dispatches.

You may call it "A turn for the worse," with the subtitle, "Rolena overreacts."

Please see the attached account, "Memorandum of 04 16 15 ladder faculty meet and follow-
ups.docx."

Rolena




                                                                                                BYRNE004619
     Case 3:17-cv-01104-VLB Document 82-59 Filed 05/15/19 Page 3 of 5


              Memorandum of 04 16 15 ladder faculty meet & follow ups.docx, p. [Page]

Memorandum of 04 16 15 ladder faculty meet and follow-ups.docx 04 19 15

By Rolena Adorno



April 16, 2015, ladder faculty meeting 4 pm.

On Thursday, April 16, at 4 pm, the ladder faculty met to vote on the dept approval of a
doctoral dissertation (Noel presiding) and action on five lector appointments, consisting
of one promotion, four renewals (Rolena presiding).

All ladder faculty members showed up, with the exception of Anibal Gonzalez (on
triennial leave this semester) and including the 2014 tenure denial, Paulo Moreira.
Votes on all the matters were positive and unanimous.

I closed the meeting at about 4:45 pm.
Then Kevin Poole (a signatory of the Jackson letter demanding the reopening of last
year's Moreira tenure case, and a faculty member quoted in the YDN article) asked if we
knew who had accepted our offers of graduate admission. (Closing date was April 15).

Still presiding I replied, following the play book of the memo I had posted to the
administrators earlier that day, as follows: that we were o for s, that this fulfilled the
threat of the anonymous letter which boasted of having dissuaded applicants from
coming and that this was followed up with the YDN article, to which faculty members
present had contributed, and that the article immediately went viral, worldwide. I added
that the anonymous letter writers must be very pleased, having achieved the result they
predicted and to which they had been a party.

We left the room.

April 16, 2015, Pursuit of RA by SB and exchanges with her in Roberto's office, 4:50 pm:

Some minutes later, I was walking up the hallway, headed for the exit, going home. SB
came after me, "Hey, Rolena, can I talk to you for a minute?" I said no, and I continued
walking and she caught up with me, "Then, I will walk along with you." Knowing that
this would be bad and having vowed never again to be trapped into a one-on-one, no-
witnesses conversation with her, I said, "No, let's go into Roberto's office." So we went
down the hall and I went all the way into Roberto's office, and she followed but stood
more or less in the open doorway.

She said that she "took umbrage at my remarks at the end of the meeting and that she
found them most inappropriate. (She was on the attack, and she succeeded in provoking
me.) She went on, and I reacted, "But I am entitled to my interpretation, and my
interpretation lays blame on the anonymous letter and the YDN article, which are facts."




                                                                                             BYRNE004620
     Case 3:17-cv-01104-VLB Document 82-59 Filed 05/15/19 Page 4 of 5


               Memorandum of 04 16 15 ladder faculty meet & follow ups.docx, p. [Page]

To her claim that my remarks implicated people at our meeting, I said they did not, but
that it was a fact that some members present at the meeting had participated in the YDN
article. She said, "But I felt you were blaming those present, although you didn't say
that. And I think that the problems do go back many years, and are not the result of the
letter and YDN article.

Roberto said to Sue, "You are tying flies by their tails." [He said it in Spanish, "Estas
amarrando moscas par el rabo."].

Sue said she disagreed, and that the department ought to take this longer-term issues
into account.

Roberto to Sue: "So you agree with the anonymous letter!?"

Sue: "I said in the article that the claims are exaggerated. But the problem is not the
anonymous letter; there are problems in the department."

Rolena to Sue: "So you agree with the letter?!"

Sue steps forward and dances a sort of jig step, saying quite loudly, "Oh, I'm so afraid of
big Rolena. But you can't shut me down!" [It was a brief, hallucinatory moment, too bad
it was not captured on video.]

Rolena laughs.

Robert adds, On y va qui mal y pense" [If you think it, you are guilty of it.]

Sue marches out.

Rolena to Roberto: "Well, that will be another letter [from SB] to the administration and
the world!"

Roberto to Rolena: "We are flushing her out. I am glad we did this. If she is innocent,
why does she "take umbrage"?

April 17, 2015, Kevin Poole writes "Dear all" to undisclosed recipients, 4:12 pm, as
follows:

Dear all,

I have been plagued today with the thought of an incident that occurred yesterday afternoon in
Roberto Gonzalez Echevarria's office following our faculty meeting. Those involved know
exactly what I am talking about; those who were not likely have already heard about it. I have
heard from two independent witnesses today about how the argument got started, and I witnessed
part of it myself after it was moved to RGE's office from Rolena's.

l would not write to you about this or my personal feelings regarding what happened there except
for the fact that one of my undergraduates from SP AN 368 was standing in the hallway, waiting




                                                                                                   BYRNE004621
     Case 3:17-cv-01104-VLB Document 82-59 Filed 05/15/19 Page 5 of 5


                Memorandum of 04 16 15 ladder faculty meet & follow ups.docx, p. [Page]

for me to return from the restroom, as the argument got started. She witnessed the entire event
take place. Personal feelings aside, arguments among colleagues of the type that took place
yesterday should never take place in front of students. Not only is it completely unprofessional,
but, in the eyes of the students, it gives credence to both the facts and the falsities that have been
reported about the depmiment lately. Personally, I believe that my student deserves an apology
for having been forced into the awkward and unwanted situation of witnessing such an
unpleasant encounter. Her only reason for being in the department was to speak with me
regarding her final paper and trip to Spain this summer.

Anyone who wishes to offer her an apology can do so by writing to her at jessica.wu@yale.edu.

Kevin

****************************

Kevin R. Poole
Asst. Professor of Spanish & Medieval Studies
Department of Spanish and Portuguese
Yale University
203.432.7553


April 19, 2015: Nata bene and FYI:

Nata bene: Kevin isn't as complete a witness as he claims.
The discussion did not begin in my office, but rather in Roberto's office, after SB's
pursuit of me down the hall.

FYI: As chair, I have supported Kevin Poole throughout his entire six years here, and I
provided a very strong letter of recommendation for him in his job market search for
next year. In wliting, he has thanked me for my support (June 24, 2014, April 7, 2015)
and acknowledged the importance of my letter of recommendation (April 1, 2015:

        "I also want to thank you for the letter that you wrote on my behalf. I know that it carried
        much weight and was instrumental in what I was told was the faculty's unanimous vote in
        my favor. I am very grateful for your willingness to write it for me."

I am disappointed by Kevin's April 17, 2015, gratuitous betrayal. (Knowing that he
lacked a book and other significant publications to make the grade, he declined to come
up for his sixth-year review, which would have occurred this academic year.)




                                                                                                         BYRNE004622
